DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 2/17/2022, no new claims have been cancelled; claims 1, 12-13, and 20 have been amended, and no new claims have been added. Therefore, claims 1, 3-15, 17-18, 20, and 22-24 are presently pending in the application.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Harrell (Reg. # 71,855) on 3/15/2022.
The application has been amended as follows: 
 Claim 17:
The system of claim --13-- a-- data miner collects the event information from web pages associated with event providers associated with other 

Allowable Subject Matter
4.	Claims 1, 3-15, 17-18, 20, and 22-24 (Renumbered 1-20) are allowed over prior art made of record.
5.	The following is an examiner’s statement of reasons for allowance: 
The Applicants’ arguments and claim amendments filed in the Amendment filed on 2/17/2022, have been fully considered and are found persuasive. The prior art of record WANG et al. (U.S. Patent Application Publication No. 2015/0019642), in view of
Madsen et al. (U.S. Patent Application Publication No. 2009/0165022), in further view of
Kauwe (U.S. Patent Application Publication 2015/0058324), in further view of Ferron
(U.S. Patent Application Publication 2010/0269049), does not teach, disclose or suggest:
A computer-implemented method for improving efficiency in a computer device providing automated relevant event discovery. The method comprises of collecting, by a relevancy engine of an event management system, user information from a user data store of the event management system. The user information comprising real-time location information for a user and a time frame associated with the user. The method further comprises of collecting and storing, by the relevancy engine, event information from an events data store of the event management system. The event information comprising of a time, a location, and a category for one or more events, wherein at least a portion of the event information is collected from one or more event providers each 
Claims 3-12 and 22-24 are allowed because they are dependent on independent claim 1.

An event management system comprising a processor, memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method. The method comprises collecting, by a relevancy engine of the event management system, user information from a user data 
Claims 14-15, 17-18 are allowed because they are dependent on independent claim 13.



6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





3/14/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164